Citation Nr: 1612521	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss from June 11, 2007, to August 29, 2012, and in excess of 20 percent from August 30, 2012.

2. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from March 13, 2008, to August 29, 2012, and in excess of 50 percent from August 30, 2012.

3. Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) following rating decisions in December 2007 and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In the December 2007 rating decision, the RO granted service connection for bilateral hearing loss and assigned an initial rating of 10 percent, effective June 11, 2007.  In the May 2008 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 30 percent, effective March 13, 2008.  The Veteran timely appealed the initial ratings assigned.  In the July 2014 rating decision, the RO increased the evaluation for the claims of bilateral hearing loss to 20 percent and for PTSD to 50 percent, both effective from August 30, 2012.  These decisions created staged ratings as indicated on the title page.

In his substantive appeal VA Form 9 dated February 2010 and April 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A letter dated November 2015 notified the Veteran that he was scheduled for his videoconference hearing in December 2015.  The Veteran was a "no-show" at this date.  Thus, the Board finds that the Veteran, in effect, withdrew his hearing request by not appearing at his scheduled videoconference hearing and not requesting rescheduling prior to the date of the hearing or offering any reason for not appearing for the hearing.  He also did not submit a motion for a new hearing within 15 days from the date of the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d). 

The issues of entitlement to a higher initial rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss demonstrates, at most, Level IV bilateral hearing acuity in each ear for the period from June 11, 2007 to August 29, 2012.

2. The Veteran's bilateral hearing loss demonstrates, at most, Level VI hearing acuity in the right ear and Level IV hearing acuity in the left ear for the period from August 30, 2012.


CONCLUSIONS OF LAW

1. From June 11, 2007, to August 29, 2012, the criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. From August 30, 2012, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  These statements do not reflect that any available outstanding evidence has been identified.  Similarly, the medical records do not reflect that there are additional treatment reports not of record or any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA audiological examinations in September 2007 and August 2012.  The VA examinations are adequate, as they contain all of the findings needed to rate the hearing loss disability.  The Board notes that the Veteran contends that the VA audiological examinations are stale due to the passage of time, and that the case should be remanded to obtain a new examination.  However, the duty to obtain a new examination is triggered when the available evidence of record indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  There is no duty to remand simply because of the passage of time since an otherwise adequate VA examination was conducted.  Id.  Here, the Veteran has not asserted that his condition has changed since the last VA audiological examination in August 2012, and there is no other indication in the records that his hearing loss has worsened.  Since there is no affirmative indication that the Veteran's hearing loss disability has changed, the Board finds that the examinations obtained in this case are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  On both the 2007 and 2012 examinations, the examiners asked the Veteran to describe functional effects of the hearing loss disability.  The examiners noted the Veteran's reports of having difficulty hearing people.  These reports are at least as detailed as those found to be sufficient in Martinak.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II. Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The initial rating was assigned for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

Relevant evidence of record consists of VA treatment records, VA audiological examinations in September 2007 and August 2012, as well as the Veteran's statements.

VA treatment records in August 2007 revealed an audiology evaluation that reflected puretone threshold, in decibels, as follows: 


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz
RIGHT
40
50
55
85
58
LEFT
10
60
70
90
58

A speech discrimination test revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  However, the Board notes that it is unclear whether the discrimination test was the Maryland CNC.  While a remand for clarification of inadequate medical reports including audiometric test results is warranted in some circumstances, Savage v. Shinseki, 24 Vet. App. 259, 267-70 (2011), here the audiometric scores are consistent with those on the September 2007 VA examination, discussed below, which did include the Maryland CNC and which occurred close in time to this examination.  A remand for clarification of the August 2007 test is therefore not required and the Board will not consider the speech discrimination scores or otherwise use these audiometric results in rendering its decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

Results from the September 2007 audiogram conducted at the VA examination reflected that puretone threshold, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz
RIGHT
40
50
55
75
55
LEFT
5
55
65
85
53





Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 80 percent in the left ear, using Maryland CNC tests.  At the examination, the Veteran reported that he had difficulty hearing people when there was competing noise.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level IV hearing impairment in both ears.  Applying the results to Table VII, a disability rating of 10 percent is warranted for hearing loss based on the September 2007 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Results from the August 2012 audiogram conducted at the VA examination reflected that puretone threshold, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz
RIGHT
45
55
60
85
61
LEFT
15
60
70
95
60





Speech audiometry revealed speech recognition ability of 66 percent in the right ear and 76 percent in the left ear, using Maryland CNC tests.  At the examination, the Veteran reported that he had difficulty hearing and understanding conversation, especially if he was not facing the speaker and even with the use of his hearing aids.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level VI hearing impairment in the right ear and Level IV hearing impairment in the left ear.  Applying the results to Table VII, a disability rating of 20 percent is warranted for hearing loss based on the August 2012 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Upon review of the evidence, the Board finds that an initial evaluation in excess of 10 percent for bilateral hearing loss from June 11, 2007 to August 29, 2012, is not warranted.  Further, the Board finds that an evaluation in excess of 20 percent for bilateral hearing loss from August 30, 2012, is not warranted.  The August 2007 and September 2007 VA audiograms demonstrate no worse than Level IV hearing acuity in both ears.  Application of the above-noted findings to Table VII results in a disability rating of 10 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the audiograms do not support the assignment of a disability rating in excess of what the RO has already awarded-a 10 percent rating-for the period from June 11, 2007, to August 29, 2012.  In addition, the August 2012 VA audiogram demonstrates no worse than Level VI hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a disability rating of 20 percent.  Thus, the VA examination does not support the assignment of a disability rating in excess of what the RO has already awarded-a 20 percent rating-for the period from August 30, 2012.  

The Veteran contends that he should be rated at a higher evaluation because "he has difficulty hearing people with competing noise."  However, as noted above, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  While the Board acknowledges the Veteran's hearing difficulties, the rating criteria dictates an evaluation of 10 percent from June 11, 2007, and an evaluation of 20 percent from August 30, 2012, based on his certified test results.

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular criteria are adequate.  The rating criteria contemplate impairment of hearing at specific volumes in specific frequencies and the ability to understand language per the word list used to determine speech discrimination.  The Veteran's description of the effects of his hearing loss is that he has difficulty hearing people.  In other words, his hearing loss makes it difficult to hear at specific volumes and to discriminate speech.  These manifestations are contemplated by the schedular criteria, as those criteria, though stated in terms of levels of hearing loss measured through audiometric means, clearly compensate veterans based on higher degrees of decreased auditory acuity.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, __ Vet.App. __, __, No. 14-3390, 2016 WL 747304 at *9 (Feb. 26, 2016).

For the foregoing reasons, a remand for referral for extraschedular consideration is not in order.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss from June 11, 2007, to August 29, 2012, is denied.

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from August 30, 2012, is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of his remaining claims.

In the February 2016 Informal Hearing Presentation (IHP), the Veteran contended that a February 2016 statement from a psychologist indicated that he suffered from PTSD and had a Global Assessment Functioning (GAF) score of 30.  The psychologist also found that his PTSD rendered the Veteran unemployable.  The Board notes that at his August 2012 VA examination, the examiner indicated that the Veteran had a GAF score of 55 and that he was self-employed.  As such, the Board finds that the Veteran's statements represent a worsening of his PTSD.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board finds that a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's PTSD.  See 38 U.S.C.A. § 5103A.

As discussed above, the Veteran submitted a statement from a psychologist in February 2016 raising the question of entitlement to a TDIU rating.  Thus, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of the increased rating claim for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the AOJ has not addressed the issue of whether the Veteran is unemployable due solely to his service-connected disability, the issue of entitlement to a TDIU must be returned to the AOJ for initial adjudication and any development deemed appropriate.
 
Accordingly, the issues of entitlement to a higher initial rating for PTSD and entitlement to a TDIU are REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his psychiatric disability that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to obtain a detailed assessment of the current severity of the Veteran's PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A complete rationale must be provided for all opinions expressed.

3.  Following any additional development deemed appropriate, the AOJ should review the claims file, adjudicate the claim for a TDIU and readjudicate the claim for a higher initial rating for PTSD.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

 appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


